Title: To James Madison from Hugh Ferguson, 20 April 1813 (Abstract)
From: Ferguson, Hugh
To: Madison, James


20 April 1813, Philadelphia. “The common Lot of mankind has deprived the world of one of its great men, and the united states of the Treasurer of the mint—Doctor Benjamin Rush is no more.
“The undersigned respectfully requests to be appointed to the vacant office.
“I am, Sir, one of the Revolutionary whigs whom I trust the President will be satisfied from the information of Men, in whom he has confidence, that he has not departed from the course of faithfulness to his Country from that time to the present. I am well known to the honorable William Jones Secretary of the Navy; To Richard Rush Esqr. Comptroler of the Treasury; either or both of these Gentlemen will be competant, to inform the President with respect to my character and standing among my fellow Citizens. It may not be improper here to state, that I was for a number of years, nominated, and elected by the Democratic body of this City as one of their Representatives in the state Legislature. I will take the liberty here to state that, I am one of those Revolutionary men who endeavoured with my Purse and my personal exertions, to sustain my Country when the dark clouds of adversity hung over it, in 1777, by which a large unliquided balance remains due to me to this hour, and for which there remains but a faint hope of remuniration. I do not mention the foregoing as a reason on which to found a hope of being appointe⟨d⟩ to the vacant office, unless the President shall be satisfied the undersigned is a proper person under any view of the subject; But if that should appear by my friends Letters and verbal communications I will then hope for the appointnment, which if conferred, I trust will not be disgraced.”
